HAWKINS, Presiding Judge.
The record in this case is in precisely the same condition as in cause No. 24,080 (page 426 of this volume), against the same appellant, even to the recitals in the caption to the transcript.
No judgment appears in the record, likewise no notice of appeal.
Without them this court has no jurisdiction.
The appeal is dismissed.
BEAUCHAMP, Judge.
The same procedure is noted in this case as that in No. 24,080, (Page 426 of this volume), and the same order relative thereto is entered in this cause.